The defendant *Page 144 
was indicted in the mayor's Court of the City of Union. The following is a copy of the affidavit and warrant in question:
"The State of South Carolina, County of Union, City of Union.
"Personally comes before me, J.H. Wilburn, and makes oath that on information and belief, in the City of Union, County and State aforesaid, on or about the 13th day of November, 1924, Ernest Strickland, did violate an ordinance or ordinances of the City of Union, by being guilty of having in possession, transporting and selling contraband whisky within the incorporated limits of the City of Union. * * *
"J.H. WILBURN.
"Sworn to before me this 20th day of November, 1924.
"ED. B. SMITH, Mayor.
"Warrant:
"To Chief of Police or any lawful policeman: Arrest and bring before me Ernest Strickland charged with having in possession, transporting and selling contraband whiskey within the incorporated limits of the City of Union. * * *
"Given under my hand and seal this 20th day of November, 1924.
"ED. B. SMITH, Mayor. [L.S.]"
"The defendant came on to be tried before Mayor Ed. B. Smith and a jury. For the purpose of this appeal only it is admitted that the whisky was sold, it was transported and it was held in possession. It was one and the same bottle of whisky.
"The defendant was found guilty by the jury of selling whisky, transporting whisky, and having in possession whisky. The defendant was sentenced to pay a fine of $100 or serve 30 days on each charge. The defendant, in due time, served notice of intention to appeal to the Court of General Sessions upon the ground that the mayor had no right to sentence the defendant in excess of $100 or 30 days on the entire verdict." *Page 145 
The following is a copy of one of the ordinances of which the defendant was charged with violation:
(1) "An ordinance prohibiting any person or persons from bringing into the town of Union from any point within the State of South Carolina, either as the agent of the purchaser or vendor, any alcoholic liquors.
"Be it ordained by the mayor and alderman of the town of Union, South Carolina, in council assembled and by authority of the same:
"Section 1. That from and after the passage of this ordinance it shall be unlawful for any person or persons whether acting as agent for the purchaser or vendor to carry, transport, or bring into the town of Union, from any point within the State of South Carolina, any alcoholic liquors. Provided, nothing herein contained shall be construed to abrogate the provisions of the Dispensary Law of the State of South Carolina.
"Sec. 2. Any person or persons violating this ordinance shall be punished by a fine of not more than one hundred dollars ($100.00) or suffer imprisonment for not more than thirty days.
"Done and ratified in council assembled, under the hand of the mayor and corporate seal of the town of Union this second day of October, A.D. 1905.
"R.L. McNALLY, Mayor.
"Attest: W.D. ARTHUR."
The other ordinances are similar except as to the offense, the titles thereof being as follows:
(2) "An ordinances against transporting or handling alcoholic liquors within the corporate limits of the town of Union.
(3) "An ordinance against selling any kind of alcoholic liquors within the corporate limits of the town of Union."
"The exceptions from the mayor's Court on appeal to the Court of General Sessions in the above-entitled case are *Page 146 
the same exceptions in substance as the exceptions in this appeal to the Supreme Court.
"After argument the presiding Judge passed the following order:
"`The above matter comes up before me on appeal from the mayor's Court of the City of Union, County and State aforesaid, wherein the above-named defendant was tried by jury and convicted on three counts of violating the city ordinances relative to the liquor law, and was sentenced to pay a fine of three hundred dollars or serve ninety days upon the city chain gang. After hearing the evidence and arguments of counsel, now upon motion of S.E. Barron and J.D. Long, defendant's attorneys, it is ordered that the said sentence of the said mayor's Court be reduced to one hundred dollars or thirty days upon the city chain gang.
"`Dated ________
                "`M.L. BONHAM, Presiding Judge.'
"It is agreed by counsel for the defendant that the reason upon which the presiding Judge based the above order is that the mayor of the City of Union was without right or authority of law to impose the said sentence. The sentence was not reduced as a matter of discretion, but as a matter of law.
"From said order the appellant, in due time, served notice of its intention to appeal and hereby does appeal to the Supreme Court of South Carolina, upon the following exceptions, and will ask a reversal of said order.
"(1) Because his Honor held that the mayor had no right to pass sentence for the violation of all of said ordinances for more than $100 or 30 days, whereas his Honor should have held that the mayor had a right to sentence the defendant to pay a fine of $100 or serve 30 days for the violation of each ordinance violated.
"(2) Because his Honor erred in failing to hold that the violation of each ordinance was a separate and distinct offense, and when the defendant violated said separate and *Page 147 
distinct ordinances the mayor had a right to impose a sentence of $100 dollars or 30 days upon the defendant for each ordinance violated.
"(3) Because his Honor erred in holding that the mayor could not sentence the defendant for violation of the ordinances in excess of $100 or 30 days when there was no motion made by the defendant to elect on which charge the City of Union would rely for conviction."
The testimony is not reported, and the facts stated in the record are as follows:
"The defendant came on to be tried before Mayor Ed. B. Smith, and a jury. For the purpose of this appeal only, it is admitted that the whisky was sold, it was transported, and it was held in possession. It was one and the same bottle of whisky."
It thus appears that the possession, transportation, and sale of the whisky constituted parts of a single transaction; and that the defendant was only subject to one penalty.
It stands to reason that if the defendant was again tried for the possession, transportation, or sale of the same whisky, he could plead former jeopardy.
Appeal should be dismissed.